     Case 1:20-cv-01823-NONE-BAM Document 14 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL SHORTER,                                   Case No. 1:20-cv-01823-NONE-BAM (PC)
12                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                         FOR EXTENSION OF TIME TO FILE
13            v.                                         OBJECTIONS TO FINDINGS AND
                                                         RECOMMENDATIONS
14    SULLIVAN, et al.,
                                                         (ECF No. 13)
15                       Defendants.
                                                         THIRTY (30) DAY DEADLINE
16

17          Plaintiff Michael Shorter (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On August 5, 2021, the Court issued findings and recommendations recommending that

20   the federal claims in this action be dismissed, with prejudice, based on Plaintiff’s failure to state a

21   cognizable claim upon which relief may be granted, and the Court decline to exercise

22   supplemental jurisdiction over Plaintiff’s purported state law claims. (ECF No. 12.) Plaintiff was

23   directed to file any objections to the findings and recommendations within fourteen days. (Id.)

24          Currently before the Court is Plaintiff’s motion for a thirty-day extension of time to file

25   his objections to the findings and recommendations, filed August 30, 2021. (ECF No. 13.)

26   Plaintiff states that he did not receive the Court’s order until August 12, 2021, and as a layman at

27   law, he is in need of inmate assistance to respond to the findings and recommendations. An

28   inmate willing to assist Plaintiff will be available on August 30, 2021. Plaintiff therefore requests
                                                         1
     Case 1:20-cv-01823-NONE-BAM Document 14 Filed 08/31/21 Page 2 of 2


 1   an extension of thirty days to submit his objections. (Id.)

 2          Having reviewed Plaintiff’s motion, the Court finds good cause to grant the requested

 3   extension of time. Fed. R. Civ. P. 6(b).

 4          Accordingly, IT IS HEREBY ORDERED that:

 5      1. Plaintiff’s motion for extension of time to file objections to the findings and

 6          recommendations, (ECF No. 13), is GRANTED; and

 7      2. Plaintiff shall file his objections to the August 9, 2021 findings and recommendations

 8          within thirty (30) days from the date of service of this order.

 9
     IT IS SO ORDERED.
10

11      Dated:     August 31, 2021                             /s/ Barbara    A. McAuliffe          _
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
